Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Great Britain
4)	Claims 1, 3-4, 6, 14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Great Britain (GB 2,005,200).
overhanging portion located axially outside the side wall wherein the overhanging portion has an axially overhang length of about 10% of tread width measured between the tread edges in the tire axial direction.   As can be seen from FIGURE 2 and 3, the overhanging portion of the shoulder block comprises a pair of first walls which are inclined at a very small acute angle with respect to the radial direction and thereby extend in substantially parallel with a tire meridian cross section.  As can be seen from FIGURE 2, the shoulder blocks have shoulder block lengths which are lengths in the tire circumferential direction measured between the pair of first walls along the ground contact surface, wherein the shoulder block lengths are shorter than gap lengths which are lengths in the tire circumferential direction measured on the tread bottom surface between adjacent shoulder blocks.  
	As to claim 1, the claimed tire is anticipated by Great Britain 200's tire.  Great Britain does not anticipate claim 4.  IN ANY EVENT: it would have been obvious to one of ordinary skill in the art to provide Great Britain's motorcycle tire such that the first walls extend in "substantially parallel" with a tire meridian cross section (claim 1), each first wall has an angle within 5 degrees with respect to the tire meridian cross-section (claim 4) since Great Britain, directed to a motorcycle tire having increased holding capability and being manufactured with less rubber material to have decreased weight, inclined at a very small acute angle with respect to the radial direction [FIGURES 2 and 3].  While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).
	As to claim 3, Great Britain anticipates this claim.  In claim 3, the description of "each first wall is a triangular shape" fails to require structure not shown by Great Britain in FIGURE 1.
	Great Britain is considered to anticipate claims 6, 19 and 20.  IN ANY EVENT: As to claims 6, 19 and 20, it would have been obvious to one of ordinary skill in the art to provide Great Britain's motorcycle tire such that the axially overhang length is 10 to 20% tread width since Great Britain 200, directed to a motorcycle tire having increased holding capability and being manufactured with less rubber material to have decreased weight, shows the shoulder block comprising an overhanging portion located axially outside the side wall wherein the overhanging portion has an axially overhang length of about 10% of tread width measured between the tread edges in the tire axial direction [FIGURE 1].
	Great Britain does not anticipate claim 14.  However, see above 103 rejection of claim 4.
5)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Great Britain (GB 2,005,200) as applied above and further in view of SP3765 (stack of tractor tires) and/or Critel (US 5,681,141).

Matsumura
6)	Claims 1, 3-4, 6-9, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2011/0290390) in view of Great Britain (GB 2,005,200).
	Matsumura discloses a motorcycle tire for running on rough terrain comprising a tread portion, sidewalls (side portions) and bead portions [FIGURE 1]. The tread comprises a pair of shoulder block rows, each row comprising spaced apart shoulder blocks.  See FIGURE 2.  As can be seen from FIGURE 1, the shoulder block comprises an overhanging portion located axially outside the side wall wherein the overhanging portion has an axially overhang length of about 10% of tread width measured between the tread edges in the tire axial direction.  As can be seen from FIGURE 2, the shoulder blocks are spaced apart by wide gaps.  Matsumura teaches that the motorcycle tire has 
	As to claims 1 and 4, it would have been obvious to one of ordinary skill in the art to provide Matsumura's motorcycle tire such that the shoulder blocks have first walls and such that the first walls extend in "substantially parallel" with a tire meridian cross section (claim 1), each first wall has an angle within 5 degrees with respect to the tire meridian cross-section (claim 4) since Great Britain, directed to a motorcycle tire having increased holding capability and being manufactured with less rubber material to have decreased weight, shows providing shoulder blocks of the motorcycle tire with first walls such that the first walls of the overhanging portion of the shoulder blocks of the tread of are inclined at a very small acute angle with respect to the radial direction [FIGURES 2 and 3].  While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).
	Furthermore, it would have been obvious to one of ordinary skill in the art to provide Matsumura's motorcycle tire such the shoulder blocks have shoulder block lengths which are lengths in the tire circumferential direction measured between the pair of first walls along the ground contact surface, wherein the shoulder block lengths are shorter than gap lengths which are lengths in the tire circumferential direction measured on the tread bottom surface between adjacent shoulder blocks since (1) Matsumura shows the shoulder blocks being spaced apart by wide gaps [FIGURE 2] and (2) Great Britain shows shoulder blocks of a motorcycle tire having shoulder block lengths which are lengths in the tire circumferential direction measured between the pair of first walls the shoulder block lengths are shorter than gap lengths which are lengths in the tire circumferential direction measured on the tread bottom surface between adjacent shoulder blocks.
	As to claim 3:  When Matsumura's shoulder blocks [FIGURE 1] are provided with first walls as per the suggestion from Great Britain, then each first wall will have a triangular shape as claimed.
	As to claims 6, 19 and 20, it would have been obvious to one of ordinary skill in the art to provide Matsumura's motorcycle tire such that the axially overhang length is 10 to 20% tread width since Matsumura shows the shoulder block comprising an overhanging portion located axially outside the side wall wherein the overhanging portion has an axially overhang length of about 10% of tread width measured between the tread edges in the tire axial direction [FIGURE 1].
	As to claims 7-9, it would have been obvious to one of ordinary skill in the art to provide Matsumura's motorcycle tire such that axial middle end distances L4 are longer than shoulder block heights (claim 7), shoulder distances L5 are shorter than bottom distances L6 (claim 8), shoulder distances L5 are 80 to 95% bottom distances L6 (claim 9)  in view of (1) Matsumura's teaching to provide the motorcycle tire with middle blocks and shoulder blocks as shown in FIGURES 1-2 wherein the alternating middle blocks are axially inwardly spaced form the shoulder blocks and (2) Matsumura's teaching to provide the blocks with a height of 6 to 19 mm.   
	As to claim 14, see above comment for claim 4.

 
Claims 2, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2011/0290390) in view of Great Britain (GB 2,005,200) as applied above and further in view of Ishida (US 2012/0024440).
	As to claims 2, 12-13 and 18, it would have been obvious to one of ordinary skill in the art to provide Matsumura's motorcycle tire such that the ground contact surface of each shoulder block is a "trapezoidal shape" since Ishida teaches providing shoulder blocks of a tread of a motorcycle tire capable of improved steering stability on rough terrain such that the ground contact surface of the shoulder blocks is a "trapezoidal shape" [FIGURE 2].  It is noted that the shoulder blocks shown in Ishida's FIGURE 2 have substantially the same shape as applicant's shoulder blocks in FIGURE 2.
8)	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2011/0290390) in view of Great Britain (GB 2,005,200) as applied above and further in view of SP3765 (stack of tractor tires) and/or Critel (US 5,681,141).
	As to claims 10 and 11, it would have been obvious to one of ordinary skill in the art to provide a set of Matsumura's motorcycle tires as claimed since it is known as evidenced by SP3765 (stack of tractor tires) and/or Critel to stack tires such that tread elements of one tire are positioned into gaps between adjacent tread elements of an adjacent tire; Critel teaching that tires for vehicles are typically stored.  Thus, one of ordinary skill in the art would be motivated to store Matsumura's motorcycle tires by stacking the motorcycle tires as is typical and would be motivated to position the shoulder blocks (tread elements) of one of Matsumura's motorcycle tires into the gaps between shoulder blocks (tread elements) of an adjacent one of Matsumura's 
ALLOWABLE SUBJECT MATTER
9)	Claims 5 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 5 and 15-17, the prior art fails to render obvious the shoulder block lengths being in a range of from 90% to 98% of the gap lengths (claim 5) in combination with the remaining subject matter of claim 1. 
Remarks
10)	The remaining references are of interest.
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 27, 2021